DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This communication is a Final Office Action, in response to the communication received on 03/30/2021. The amendments of claims 1 and 11 are acknowledged.  Therefore, Claims 1-20  are pending and have been considered below.

Claim Rejections - 35 USC § 112 Second Paragraph
3.	Responsive to Applicants’ amendments with respect to claims  1  and 11, the  Claim Rejections - 35 USC § 112 Second Paragraph set forth in the previous Office Action has been withdrawn.
However, applicant did not  respond to  Claim Rejections - 35 USC § 112 Second Paragraph, 2B, “where, the navigation computing device is receiving : “a public transportation leg” and “a subsequent ordered transportation leg?” 
Therefore, the  35 USC § 112 Second Paragraph claim rejection has been maintained.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

4A. 	In claims 1 and 11, the recitation,  “ transmitting to a mobile communication device  … …one or more route plans…… each of the one or more route plans comprising: 1) “a public transportation leg” and   “a subsequent ordered transportation leg”   renders the claims indefinite, since it is not clear, how  the navigation computer is receiving these information?   Is it receiving  these information, wirelessly or through wired means? 
4B. 	From where the navigation computer is receiving the information? Is it stored in the navigation computer? Or it is receiving from outside source?
Appropriate clarification is required.

4C :  In claims 1 and 11, the recitation,  “ transmitting to a mobile communication device  … …one or more route plans…… each of the one or more route plans comprising: 1) “a public transportation leg” and   “a subsequent ordered transportation leg”   renders the claims indefinite, since it is not clear, why is it transmitting these information to mobile device, because NO inquiring was placed from any mobile device to the navigation computer at the first place.


 Response to Arguments

5.	Applicant's arguments filed on  03/30/2021 have been fully considered but they are not persuasive.

 	Regarding the arguments on bridging second paragraph of page 7 to last paragraph of page 8,  the Examiner respectfully disagrees with Applicant’s position that  “Paetzold does not disclose any other methods for handling delays. By contrast, claim 1 refers to rescheduling a previously selected second leg (the ordered transportation leg) responsive to a detection of delay in the first leg (the public transportation leg”.
 It is still the Examiner’s position there is such a suggestion at least in Paetzold : [0021], [0023], [0046], [0052]).

For at least the above reasons, the rejection of claims is believed to be proper and is hereby maintained and repeated as follows:

6.	Claims 1-4, 10-12 and 19-20 are  rejected under 35 U.S.C. 103 as being unpatentable over Evanitsky (USP 2010/0268450) in view of Paetzold et al. (USP 2014/0350979).
As per Claim 1, Evanitsky teaches, a method carried out by a computer for navigation of a user along a route from an origin to a destination, the method comprising: transmitting to a mobile communication device one or more route plans for ([0006-0007], [0013], [0015-0016], [0032-0033], [0037-0040], Figs.1-2); tracking real-time progress of the user along the public transportation leg (via real-time navigation instruction[0007] and dynamically recalculating the selected route based on current position.[0037], recalculate selected route  based on predetermined  current position [0040]).
However,  Evanitsky does not explicitly teach, tracking real-time progress of the user along the public transportation leg for detecting a delay relative to the estimated arrival time; determining, responsive to the delay, an updated departure time for the ordered transportation leg that is later than the estimated departure time; transmitting to the ordered transportation service a revised order for the ordered transportation leg comprising the updated departure time; and sending to the mobile communication device a rescheduling notification comprising the updated departure time for the ordered transportation leg.  
In a related field of art Paetzold et al. ( Paetzold) teaches, multi-modal journey palnning and payment , tracking real-time progress of the user along the public [an interruption,[0021], delay [0046], [0052]) determining, responsive to the delay, an updated departure time for the ordered transportation leg that is later than the estimated departure time; transmitting to the ordered transportation service a revised order for the ordered transportation leg comprising the updated departure time; and sending to the mobile communication device a rescheduling notification comprising the updated departure time for the ordered transportation leg.  ( via re-planning (e.g., en route) to allow a traveler to deal with an interruption [0021], “ travel condition information can be provided by various systems (e.g., the travel condition monitoring and alert systems 150 of FIG. 1), and may include vehicle traffic and/or other travel congestion information, transit alerts and/or delays, information regarding accidents and/or other emergencies along a travel route, updated information regarding parking availability, and/or other information pertinent to travel along a selected route”,[0046]; [0023], [0022] [ 0046], [0051-0052]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Evanitsky and Paetzold before him at the time filing, to modify the systems of Evanitsky , to include the multi-modal journey palling  teachings ( the system, 140, 150 )  of  Paetzold  and configure with the system of Evanitsky, due to any interruption or delay,  re-planning the route and transmitting that   re-planned information  to ridesharing  service to dispatching driver to pick up passenger.  Motivation to combine the two teachings is, to avoid wastage of time of  ridesharing service (i.,e., time saving).
 

As per Claim 2, Evanitsky  as modified by Paetzold   teaches the limitation of Claim 1. However, Evanitsky in view of  Paetzold teaches, the method   further comprising transferring user information to the ordered transportation service, (Evanitsky :  ([0006-0007], [0013], [0015-0016],), Figs. 1-2).

As per Claim 3, Evanitsky  as modified by Paetzold   teaches the limitation of Claim 1. However, Evanitsky in view of  Paetzold teaches, opening a communication channel between the user and the ordered transportation service upon receiving the order,  (Evanitsky :   vai network server  opening  communication between user and liver service, [0007], [0016]).

As per Claim 4, Evanitsky  as modified by Paetzold   teaches the limitation of Claim 3. However, Evanitsky in view of  Paetzold teaches, receiving a payment from the user and transferring payment to the ordered transportation service upon completion of the ordered transportation service leg ( “The instructions can further include computer code for causing a computing device to receive user input regarding a payment associated with at least one of the multiple modes of transportation of the second route of travel, and communicate, via a communication interface of the computing device and in response to receiving the user input, information regarding the payment associated with at least one of the multiple modes of transportation of the second route of travel”.[0010])(Paetzold : [0010],  [0028], [0036-0042], Fig.2).

As per Claim 10, Evanitsky  as modified by Paetzold teaches the limitation of Claim 1. However, Evanitsky in view of  Paetzold  teaches, wherein the ordered transportation service is selected from the group consisting of: a ridesharing service, a short-term rental service, and a taxi ordering service. ( Evanitsky : [0016], [0029], [0033], [0039]). 
Claim 11 is being rejected using the same rationale as claim 1.

As per Claim 12, Evanitsky  as modified by Paetzold teaches the limitation of Claim 11. However, Evanitsky in view of  Paetzold  teaches, wherein the predetermined time interval is based on an advance notice requirement specified by the ordered transportation service, (Evanitsky :  [0007], [0016]).
As per Claim  19, Evanitsky  as modified by Paetzold  teaches the limitation of Claim 11. However, Evanitsky in view of  Paetzold , transmitting to the ordered transportation service user details and an order for a vehicle to provide the ordered transportation leg comprised in the selected route plan; and sending route details and/or ordered transportation service details to the mobile communication device.  
(Evanitsky :[0006-0007], [0013], [0015-0016],), Figs. 1-2).
As per Claim  20, Evanitsky  as modified by Paetzold  teaches the limitation of Claim 11. However, Evanitsky in view of  Paetzold, wherein the ordered transportation service is selected from the group consisting of: a ridesharing service, a short-term a taxi ordering service. ( Evanitsky : [0016], [0029], [0033], [0039]).  

7.	Claims 5-6 and 13 are  rejected under 35 U.S.C. 103 as being unpatentable over Evanitsky (USP 2010/0268450) in view of Paetzold et al. (USP 2014/0350979) in view of Gishen (USP 2014/0257697) .
As per Claim 5,  Evanitsky  as modified by Paetzold   teaches the limitation of Claim 1. However, Evanitsky in view of  Paetzold does not  explicitly teach,  sending information relating to the ordered transportation leg to a plurality of ordered transportation services; receiving a bid from each of a plurality of ordered transportation services relating to provision of the ordered transportation leg; and  16C107-P1413-US1C selecting one of the bids.  
In a related field of Art, Gishen  teaches, generating transportation routes using public and private modes, wherein, sending information relating to the ordered transportation leg to a plurality of ordered transportation services; receiving a bid from each of a plurality of ordered transportation services relating to provision of the ordered transportation leg; and  16C107-P1413-US1C selecting one of the bids. ( via crowd-sourcing   drivers submitting bids to transport the passenger along one or more of the private legs; and passengers submit bids to obtain transportation along one or more private legs, ([0010], [0028-0029],[0031]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Evanitsky and Paetzold  and Gishen before him at the time filing, to modify the systems of Evanitsky , to include the crowdsourcing   teachings ( the system))  of  

As per Claim 6, Evanitsky  as modified by Paetzold and Gishen  teaches the limitation of Claim 5. However, Evanitsky in view of  Paetzold and Gishen  teaches, wherein the bid comprises information relating to a commission that an ordered transportation service will receive in order to provide service to the user.  (Gishen : Abstract,([0010], [0028-0029],[0031]).
Claim 13 is being rejected using the same rationale as claim 5.

 8.	Claims 7-9, and 14-18  are  rejected under 35 U.S.C. 103 as being unpatentable over Evanitsky (USP 2010/0268450) in view of Paetzold et al. (USP 2014/0350979) in view of Gishen (USP 2014/0257697) in view of Lecouturier (USP 2004/0158483).
As per Claim 7, Evanitsky  as modified by Paetzold and Gishen  teaches the limitation of Claim 5. However, Evanitsky in view of  Paetzold and Gishen does not  explicitly teach, wherein information relating to the ordered transportation leg comprises probability data relating to probability of the user using the ordered transportation service leg. 
 	In a related field of art, Lecouturier teaches, method for a  flexible automobile sharing transit on demand, wherein, wherein information relating to the ordered 
It would have been obvious to one of ordinary skill in the art, having the teachings of Evanitsky, Paetzold , Gishen and Lecoutturier before him at the time filing, to modify the systems of Evanitsky , to include the ridesharing  teachings ( the 101 database containing 103, 105,  etc. all databases)  of  Lecouturier and configure with the system of Evanitsky   in order to determine  probability of finding passengers.   Motivation to combine the two teachings is, to determine the probability of finding passengers based on historical data of transport request time and current demand.  

As per Claim 8, Evanitsky  as modified by Paetzold and Gishen and  Lecouturier  teaches the limitation of Claim 7. However, Evanitsky in view of  Paetzold and Gishen and Lecouturier  teaches, wherein the probability is calculated based on user distance and/or time from the ordered transportation leg ( Lecouturier : [0083-0084], [0117], [0119], [0127], Ref. Claim 3).

As per Claim 9, Evanitsky  as modified by Paetzold and Gishenand Lecouturier  teaches the limitation of Claim 7. However, Evanitsky in view of  Paetzold and Gishen and Lecouturier  teaches, wherein the probability is calculated based on user's prior travel history.   (Lecouturier : [0083-0084], [0117], [0119], [0127], Ref. Claim 3).

As per Claim 14, Evanitsky  as modified by Paetzold and Gishen  teaches the limitation of Claim 13. However, Evanitsky in view of  Paetzold and Gishen does not explicitly teach,
  wherein the information related to the ordered transportation leg comprises a probability of the user using the ordered transportation leg.    
In a related field of art, Lecouturier teaches, method for a  flexible automobile sharing transit on demand, wherein,  wherein the information related to the ordered transportation leg comprises a probability of the user using the ordered transportation leg.   (Lecouturier : [0083-0084], [0117], [0119], [0127], Ref. Claim 3)..
It would have been obvious to one of ordinary skill in the art, having the teachings of Evanitsky, Paetzold , Gishen and Lecoutturier before him at the time filing, to modify the systems of Evanitsky , to include the ridesharing  teachings ( the 101 database containing 103, 105,  etc. all databases)  of  Lecouturier and configure with the system of Evanitsky   in order to determine  probability of finding passengers.   Motivation to combine the two teachings is, to determine the probability of finding passengers based on historical data of transport request time and current demand. 
As per Claim 15 , Evanitsky  as modified by Paetzold, Gishenand and  Lecouturier  teaches the limitation of Claim 14. However, Evanitsky in view of  Paetzold , Gishen and Lecouturier  teaches, wherein the probability of the user using the ordered transportation leg is calculated based on the user's real-time location, (Lecouturier : [0083-0084], [0117], [0119], [0127], Ref. Claim 3).
As per Claim 16 , Evanitsky  as modified by Paetzold, Gishenand and  Lecouturier  teaches the limitation of Claim 15. However, Evanitsky in view of  Paetzold  (Lecouturier : [0083-0084], [0117], [0119], [0127], Ref. Claim 3).
As per Claim 17 , Evanitsky  as modified by Paetzold, Gishenand and  Lecouturier  teaches the limitation of Claim 14. However, Evanitsky in view of  Paetzold , Gishen and Lecouturier  teaches, wherein the probability of the user using the ordered transportation leg is calculated based on the user's prior travel history, (Lecouturier : [0083-0084], [0117], [0119], [0127], Ref. Claim 3).

As per Claim 18 , Evanitsky  as modified by Paetzold, Gishenand and  Lecouturier  teaches the limitation of Claim 14. However, Evanitsky in view of  Paetzold , Gishen and Lecouturier  teaches, wherein the probability of the user using the ordered transportation leg is calculated based on a number of user-initiated route changes prior to the ordered transportation leg , (Lecouturier : [0083-0084], [0117], [0119], [0127], Ref. Claim 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MUHAMMAD SHAFI/           Primary Examiner, Art Unit 3663